Order and judgment unanimously affirmed with costs. Memorandum: We affirm for reasons stated in the decision at County Court. We add only that there is no merit to intervenors’ contention that County Court lacked equitable power to grant relief to petitioner (see, Judiciary Law § 190-b; Erie County Tax Act § 11-9.0; Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400; see also, Guardian Loan Co. v Early, 47 NY2d 515, 521; New York Guardian Mortgagee Corp. v Rodriguez, 139 AD2d 711, 712; Glenville & 110 Corp. v Tortora, 137 AD2d 654, lv denied 72 NY2d 806). (Appeal from Order and Judgment of Erie County Court, Drury, J. — Tax Foreclosure.) Present— Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.